Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kubota et al. (USP 8,123,209) discloses:
A post-processing apparatus configured to perform a predetermined process after an image forming process performed by an image forming apparatus and eject a sheet stack after the predetermined process, the post-processing apparatus comprising:
a tray (21) onto which the sheet stack is ejected;
an ejector (26) which sends the sheet stack in an ejection direction to eject the sheet stack;
a pushing mechanism (58) including a pushing portion configured to push the sheet stack against the tray (fig.2,3);
a motion detector (Sr) configured to detect a motion of the pushing mechanism; and
a controller (66a) including an ejection controller configured to control the ejector (fig.7),
wherein the pushing mechanism moves the pushing portion in a first direction away from the tray when the ejector ejects the sheet stack to the tray under control by the ejection controller, and wherein the pushing mechanism moves the pushing portion in a second direction which is opposite to the first direction when the ejector finishes ejection of the sheet stack to the tray under control of the ejection controller (see at least fig.2,3, C9/L20-27).
However, the prior art of record does not disclose or fairly teach “wherein the ejection controller executes interruption control of interrupting the ejection of the sheet stack unless the motion detector detects the motion of the pushing mechanism moving the pushing portion in the first direction when the ejector ejects the sheet stack to the tray under control of the ejection controller”, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        4/25/2022